Citation Nr: 1122220	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-23 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).


ATTORNEY FOR THE BOARD

Shabnam Keyvan










INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 determination by the above-referenced RO.  


FINDINGS OF FACT

1.  The Veteran was released from active duty with the U.S. Marine Corps in June 2006, and his character of service was general (under honorable conditions).  

2.  The Veteran's discharge from active duty does not meet any of the exceptions set forth under 38 C.F.R. § 21.9520(a)(5), nor does the evidence show that he was discharged under other than dishonorable conditions due to a service-connected disability.  

3.  The Veteran's less than honorable discharge is a bar to his receipt of Chapter 33 educational benefits.  


CONCLUSION OF LAW

The criteria for eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 3311 (West Supp. 2010); 38 C.F.R. §21.9520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  

In the present appeal, the Veteran contends that he has met the requirements for basic eligibility for educational assistance under Chapter 33, Title 38, of the United States Code.  He disputes the reasons underlying the denial of his claim and maintains that he did receive an honorable discharge from the U.S. Marine Corps.  

The governing law specifies that an individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2011, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3301 (West Supp. 2010); 38 C.F.R. § 21.9520(a) (2010).  

Under paragraph (b), a Veteran is also eligible for benefits under 38 U.S.C. chapter 33, if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b) (2010).  

A "less than honorable" character of discharge (e.g., "under honorable conditions," "general," "bad conduct," or "undesirable") is not qualifying for Chapter 33.  See VA Adjudication Procedure Manual M22-4, Part V, 1.17(e) (April 19, 2006) (Although this particular directive applies to eligibility requirements under Chapter 30 benefits, the language is also instructive with regard to eligibility requirements under Chapter 33 benefits).

A plain reading of 38 C.F.R. §21.9520(a)(2)-(4) clearly demonstrates that an honorable discharge from service is required for the Veteran to establish eligibility for educational assistance under 38 U.S.C. chapter 33.  However, subsection (a)(5) makes no mention of the need for an honorable discharge.  Hence, the Board interprets the plain language of 38 C.F.R. §21.9520(a) to not require an honorable discharge when eligibility is based upon one of the exceptions set forth under subsection (a)(5)(i)-(iii).  

The Veteran's current claim for entitlement to Chapter 33 benefits was submitted and received in June 2009.  By letter issued in June 2009, the RO denied the Veteran's claim on the basis that he did not receive an honorable discharge.  The evidence of record at the time of the RO's decision includes copies of his DD 214, as well as information from the Department of Defense, all of which reflect that he was discharged under honorable conditions, and the reason for his separation was that his term of service had expired (see separation code MBK).  

In his December 2009 Notice of Disagreement (NOD), the Veteran contests the reasoning behind the June 2009 denial of his claim, and maintains that his separation from service was in fact honorable.  To support his assertion, he provided an Honorable Discharge certificate dated in September 2009.  On the certificate, it is written that the Veteran was honorably discharged from the United States Marine Corps on the twenty-first day of September 2009.  

However, a review of the Veteran's DD 214 reflects that, while he was discharged from active service in June 2006, he was still enlisted with the Marine Corps Reserves, and his reserve obligation was terminated on September 21, 2009.  Thus, the Honorable Discharge certificate was merely an official confirmation of the completion of his reserve obligation with the Marine Corps Reserves, and not an indication that the Veteran had his records corrected to receive an upgrade to his discharge.  

Indeed, the Veteran has neither contended nor has he submitted evidence to show that he has received an upgrade to his discharge.  In a letter dated in March 2010, the RO asked the Veteran to submit a copy of his DD Form 215 to show that he received an upgrade to his discharge.  To date, the Veteran has not submitted these additional documents.  

In his May 2010 substantive appeal, the Veteran explained that he was given low conduct and proficiency marks in his personnel records due to certain performance issues as well as a non-judicial punishment (NJP).  Based on his assertions, his discharge was reviewed by the Board of Corrections for the Naval Reserve (BCNR).  However, it does not appear as though any procedures were or have been implemented to remove the low conduct/proficiency marks from the Veteran's record so that he may receive an upgrade to his discharge.  Indeed, based on the Veteran's request that certain low marks on his records be removed, the Board discerns that the BCNR denied the Veteran's appeal for an upgrade to his discharge.  

As such, the evidence establishes that the character of the Veteran's discharge was and remains less than honorable.  In addition, his separation does not fall under any of the exceptions listed under 38 C.F.R. §21.9520(a)(5).  The evidence of record does not show that the Veteran's separation from service was due to a pre-existing medical condition, any type of hardship, or a physical or mental condition which interfered with his performance of duty but was not characterized as a disability and did not result from the Veteran's own misconduct.  Furthermore, Veteran has not asserted that his performance issues, to include his low conduct/proficiency marks and his NJP, were due to any physical or medical condition or hardship.  The Board also notes that the record does not show that the Veteran was discharged due to a service-connected disability.  

Consequently, the Board finds that the Veteran's less than honorable discharge does bar his eligibility to Chapter 33 benefits.  For the foregoing reasons, the Board finds that eligibility for education assistance benefits under Chapter 33, Title 38 of the United States Code (Post-9/11 GI Bill benefits) is not warranted. 


ORDER

Entitlement to eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


